This is an appeal from a determination of a deficiency in income and profits taxes for the year 1920 in the amount of $3,566.83. The petition alleges errors, as follows:
1. Reduction of invested capital by amount of prorated portion of 1919 income taxes.
2. Reduction of invested capital by the elimination of an item of $15,241.58.
3. Addition to taxable income of alleged excessive depreciation in the amount of $2,965.56.
4. Disallowance of a deduction growing out of the demolition of part of a building in connection with the construction of new building in the amount of $5,050.
At the hearing the matter of adjustment of invested capital by deduction,of Federal taxes was waived.
FINDINGS OF FACT.
Prior to April 11, 1919, the paid-in capital of the taxpayer company, for which stock had been issued, was $30,000, and there had accumulated upon the company’s books an amount of earnings and profits which had been credited as accounts due to officers in the total of $15,241.58. This amount had not been withdrawn by the officers and was used in the business of the company as a part of its working capital.
*313On April 11, 1919, the board of directors of the taxpayer corporation held a meeting, the record of which is as follows:
At a special meeting of the Board of Directors of the Guyton and Cumfer Manufacturing Company, held at their offices 4451 Filmore Street, under date of April 11, 1919, all directors being present and all officers of the company being directors, it was unanimously decided that the amount herein and after mentioned shall be set up as permanent working capital of the company and shall be withdrawn only in the form of stock dividends which are to be declared when the stock of the company is increased to take care of the earnings and surplus which have accrued since its organization.
C. E. Guyton, $7,351.22; H. A. Cumfer, $4,758.00; O. D. McFarland, $2,132.36.
The directors also place themselves on record as trying to maintain a dividend rate of 16 per cent on their present $30,000 capital and to that end declare their 8 per cent dividend to cover the extra 8 per cent for the year 1919 and to be paid at the discretion of the secretary, the directors desiring to make the salaries of all officers as herein and after stated to apply for the year 1919, H. A. Cumfer, president, $95.00 per week; O. D. McFarland, vice-president, $70.00 per week; C. E. Guyton, secretary and treasurer, $95.00 per week.
After a general discussion of business the meeting was adjourned. (Signed) H. A. Cumfer, O. D. McFarland and C. E. Guyton.
Thereafter, and on or about February 19, 1920, the capital stock of the company was increased to the amount of $75,000 by the proper issuance of a stock dividend in the amount of the above-mentioned $15,241.58, and such other undivided earnings as then existed, together with additional cash paid in, sufficient to make up the total increase of capital stock from $30,000 to $75,000.
During the year 1920 the taxpayer made certain alterations in its buildings, by demolishing a part of the buildings theretofore occupied and used, and building in place thereof larger buildings better adapted to the uses of the taxpayer’s business. The new construction-cost between $65,000 and $70,000, and the cost of the labor for wrecking the portion of the older building demolished, as then estimated by the architect,' was $5,050.
In making his computation of the deficiency in tax the Commissioner allowed as a deduction for exhaustion, wear and tear of properties, depreciation as follows:
Three per cent on buildings, valued at $81,672.57, for 12 months.
Three per cent on buildings, valued at $79,887.16, for one-fifth of a year.
Ten per cent on machinery and equipment, valued at $56,037.02, for 12 months.
Ten per cent on additions to machinery and equipment, valued at $20,436.25, for two-fifths of a year.
Ten per cent on office furniture and fixtures, valued at $10,021.68, for 12 months.
*314The total amount of depreciation thus computed by the Commissioner was $2,965.56, less than the depreciation deduction claimed by the taxpayer in its return.
The Commissioner found that the taxpayer’s capital stock and surplus as of January 1, 1920, was $89,110.98, and that the average invested capital for the year was $89,461.55.
DECISION.
The determination of the Commissioner is approved.